Exhibit 10.2


SECOND AMENDMENT TO SENIOR SECURED NOTES


SECOND AMENDMENT TO SENIOR SECURED NOTES dated as of September 16, 2011 (this
“Amendment”), with respect to the Senior Secured Notes referred to below issued
by ‘mktg, inc.’, a Delaware corporation (the “Company”), in favor of UCC-mktg
Investment, LLC, a Delaware limited liability company (“UCC”), and the other
Noteholders (as defined below).


W I T N E S S E T H


WHEREAS, certain Senior Secured Notes, each dated December 15, 2009 (as amended
by a First Amendment to Senior Secured Notes dated May 7, 2010, and as otherwise
amended, restated, supplemented or otherwise modified from time to time,
collectively the “Senior Secured Notes”), were issued by the Company in favor of
each of (i) UCC, (ii) Dave Arnold, (iii) Charles Horsey, (iv) James Ferguson,
(v) Patty Hubbard, (vi) Marc Particelli and (vii) Marc C. Particelli 1996 Family
Trust (collectively, the “Noteholders”); and


WHEREAS, in connection with that certain Settlement Agreement dated September
16, 2011, by and among Brian Murphy, Charles F. Tarzian, Fred Kaseff, Marc
Particelli, James H. Feeney, Herbert M. Gardner, John A. Ward III, UCC, UCC-mktg
Partners, LLC, Charles Horsey, Patty Hubbard, James Ferguson, Dave Arnold, the
Company and Union Capital Corporation, the Noteholders have agreed to decrease
the interest rate payable by the Company under the Senior Secured Notes from
sixteen and one-half percent (16.5%) to twelve and one-half percent (12.5%).


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Company and the Required Holders hereby agree as follows:


1.           Definitions. Capitalized terms not otherwise defined herein
(including in the Recitals) shall have the meanings ascribed to them in the
Senior Secured Notes.


2.           Amendment to the Initial Paragraph of the Senior Secured Notes. The
initial paragraph of each of the Senior Secured Notes is hereby amended as of
the Second Amendment Effective Date (as hereinafter defined) by deleting the
following phrase where it appears therein:


“sixteen and one-half percent (16.5%) (provided, that upon the return of the
Cash Collateral to the Collateral Agent and the Collateral Agent possessing a
first priority security interest in such Cash Collateral, the Interest Rate
shall be twelve and one-half percent (12.5%) on and as of such date)”.


and replacing such phrase with “, on and after the Second Amendment Effective
Date, twelve and one-half percent (12.5%)”.
 
 
 

--------------------------------------------------------------------------------

 


3.           Amendment to Section 22 of the Senior Secured Notes. Section 22 of
each of the Senior Secured Notes is hereby amended as of the Second Amendment
Effective Date by inserting the following new definition in the appropriate
alphabetical order:


‘“Second Amendment Effective Date” means September 16, 2011.”


4.           Remedies. This Amendment shall constitute a Secured Notes Document.
The breach by the Company of any representation, warranty, covenant or agreement
in this Amendment shall constitute an Event of Default in accordance with
Section 4 of each of the Senior Secured Notes.


5.           Representations and Warranties. To induce each of the Noteholders
to enter into this Amendment, the Company makes the following representations
and warranties to the Noteholders:



 
(a)
The Company has the requisite power and authority to enter into and perform its
obligations under the Senior Secured Notes each as amended by this Amendment
(the “Amended Senior Secured Notes”). The execution and delivery of the Amended
Senior Secured Notes by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, have been duly authorized by the
Company’s board of directors and no further filing, consent, or authorization is
required by the Company, its board of directors or its stockholders. The Amended
Senior Secured Notes have been duly executed and delivered by the Company and
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
       
(b)
No Event of Default has occurred and is continuing after giving effect to this
Amendment.
       
(c)
No action, claim or proceeding is now pending or, to the knowledge of the
Company, threatened against the Company at law, in equity or otherwise, before
any court, board, commission, agency or instrumentality of any federal, state,
or local government or of any agency or subdivision thereof, or before any
arbitrator or panel of arbitrators, which (i) challenges the Company’s right,
power, or competence to enter into this Amendment or perform any of its
respective obligations under this Amendment, the Amended Senior Secured Notes or
any other Secured Notes Document, or the validity or enforceability of this
Amendment, the Amended Senior Secured Notes or any other Secured Notes Document
or (ii) if determined adversely, is reasonably likely to have or result in a
Material Adverse Effect. To the knowledge of the Company, there does not exist a
state of facts which is reasonably likely to give rise to such proceedings.

 
 
2

--------------------------------------------------------------------------------

 
 

 
(d)
After giving effect to this Amendment, the representations and warranties of the
Company contained in the Purchase Agreement and each other Secured Notes
Document are true and correct in all material respects (without duplication of
any materiality qualifier contained therein) on and as of the Second Amendment
Effective Date, except to the extent that such representation or warranty
expressly relates to an earlier date (in which event such representations and
warranties were true and correct in all material respects (without duplication
of any materiality qualifier contained therein) as of such earlier date).



6.           No Other Amendments. Except as expressly provided herein, the
Senior Secured Notes shall be unmodified and shall continue to be in full force
and effect in accordance with their terms. In addition, except as specifically
provided herein, this Amendment shall not be deemed a waiver of any term or
condition of any Senior Secured Note and shall not be deemed to prejudice any
right or rights which any Noteholder, may now have or may have in the future
under or in connection with any Senior Secured Note, as applicable, or any of
the instruments or agreements referred to therein, as the same may be amended
from time to time.


7.           Outstanding Indebtedness; Waiver of Claims. The Company hereby
acknowledges and agrees that the aggregate outstanding principal amounts of each
of the Senior Secured Notes is payable pursuant to each Senior Secured Note, as
applicable, without defense, offset, withholding, counterclaim or deduction of
any kind. The Company hereby waives, releases, remises and forever discharges
the Collateral Agent and each Noteholder from any and all claims, suits,
actions, investigations, proceedings or demands, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law of any kind or character, known or unknown, which the Company ever
had, now has or might hereafter have against the Collateral Agent or such
Noteholder which relates, directly or indirectly, to any acts or omissions of
the Collateral Agent or such Noteholder or any other Indemnitee (as defined in
the Purchase Agreement) on or prior to the Second Amendment Effective Date.


8.           Expenses. The Company hereby agrees to pay and reimburse the
Collateral Agent and each Noteholder for all reasonable costs and expenses
(including, without limitation, reasonable legal fees and expenses) incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all other documents and instruments delivered in connection
herewith.


9.           Affirmation of Existing Secured Notes Documents. After giving
effect to this Amendment, the Company (a) confirms and agrees that its
obligations under each of the Senior Secured Notes and the other Secured Notes
Documents shall continue without any diminution thereof and shall remain in full
force and effect on and after the date hereof and (b) confirm and agree that the
Liens granted pursuant to any Secured Notes Document shall continue without any
diminution thereof and shall remain in full force and effect on and after the
date hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
10.         Effectiveness. This Amendment shall become effective only upon
satisfaction in full in the judgment of the Required Holders of each of the
following conditions on or prior to September 16, 2011 (the “Second Amendment
Effective Date”):



 
(a)
Amendment. The Noteholders shall have received a copy of this Amendment duly
executed and delivered by the Required Holders and the Company, with two (2)
originals of each such party to follow promptly thereafter, which failure to
receive such originals shall not effect the effectiveness hereof.
       
(b)
Representations and Warranties. The representations and warranties of or on
behalf of the Company in this Amendment shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the Second Amendment Effective Date, except to the extent
that such representation or warranty expressly relates to an earlier date (in
which event such representations and warranties were true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date).



11.           Governing Law. The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Amendment,
including, without limitation, its validity, interpretation, construction,
performance and enforcement.


12.           Counterparts. This Amendment may be executed by the parties hereto
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.


[Remainder of Page Intentionally Left Blank]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first written above.
 

  COMPANY:         ‘mktg, inc.’        
By:
/s/ Charles Horsey
  Name:
Charles Horsey
  Title:
President



 
 

--------------------------------------------------------------------------------

 


NOTEHOLDERS:



 
UCC – mktg Investment, LLC
       
By:
UCC – mktg Partners, LLC
 
Its Manager
       
By:
/s/ Gregory J. Garville
 
Name: Gregory J. Garville
 
Title: Managing Director



 
 

--------------------------------------------------------------------------------

 
 

 
/s/ Dave Arnold
 
Dave Arnold
       
/s/ Charles Horsey
 
Charles Horsey
     
/s/ James Ferguson
 
James Ferguson
     
/s/ Patty Hubbard
 
Patty Hubbard
     
/s/ Marc C. Particelli
 
Marc Particelli
       
Marc C. Particelli 1996 Family Trust
       
By:
/s/ Kaye B. Particelli
 
Name: Kaye B. Particelli
 
Title: Trustee



 
 

--------------------------------------------------------------------------------

 
 